DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/566,555 filed on December 30, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	Applicant may update cross-reference to related applications information section.  According to the USPTO information, the instant application is a continuation application of 16/827,498 filed on March 23, 2020, which is a continuation application of 16/224,681 filed on December 18, 2018, which is a continuation application of 15/680,084, which is a continuation application of 15/195,219 which claims benefit of US provisional application 62/189,666 filed on July 7, 2015.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 6-12, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,141,876 B1 to Jones et al. (hereinafter “Jones”).
Regarding claims 1, 16, and 19, Jones discloses a method, a system and apparatus for processing documents including currency bills (col. 1, lines 19+) comprising a document processing device 101 connected to a computer 151 (col. 15, lines 58+; and see figure 2) and comprising a network device 180 (col. 18, lines 63+); and various software for the component parts of the system (col. 18, lines 65+; col. 22, lines 21+); wherein the bill is validated by authentication sensors and identified by denomination (col. 12, lines 28+); and authenticated money can be deposited for immediate withdrawal or access by the customer (col. 45, lines 30-54).  The document processing system and device 100 can be embodied in various from including min-safe (col. 10, line 58; col. 29, lines 37+, col. 30, lines 32+) and smart safe (col. 93, lines 38+).
Regarding claim 6, financial entity is a bank that can open checking account for a customer ((col. 21, lines 11-36), and provide services such as a smart safe (col. 93, lines 38+).
Regarding claim 7, the device can be remotely managed from financial entity (col. 31, line 61 - col. 32, line 25). 
Regarding claim 8, the money can be deposited into a checking account of a recipient (col. 21, lines 11-36). 
Regarding claim 9, the device/system can be a smart safe (col. 93, lines 38+).
Regarding claim 10, the status of deposit is reflected in real time customer (col. 49, lines 53+).  
Regarding claims 11 and 12, the receipt for the deposit can be printed or electronically transmitted (col. 25, line 54 - col. 26, line 2).
Regarding claim 15, the electronic network for the system/device include LAN, WAN and secured network (col. 25, lines 9+).

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,761,090 B2 to Bosch et al. (US Application No. 15/195,219, hereinafter 090 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims comparison and analysis would show.  
The claims 1-20 of the instant application are verbatim copy of originally filed claims 1-20 of 090 patent.  In the prosecution of 090 patent claim 2 was incorporated into claim 1.  Accordingly, the limitation of claim 1 is clearly shown in claim 1 of 090 patent, and the scope of claim 1 is broader.  
Accordingly, claims 1, 2, and 4 of the instant application correspond to claim 1 of 090 patent.  
The limitation of claim 3 of the instant application corresponds to claim 2 of 090 patent.  
The limitation of claim 5 of the instant application corresponds to claim 3 of 090 patent.  
The limitation of claim 6 of the instant application corresponds to claim 4 of 090 patent.  
The limitation of claim 7 of the instant application corresponds to claim 5 of 090 patent.  
The limitation of claim 8 of the instant application corresponds to claim 6 of 090 patent.  
The limitation of claim 9 of the instant application corresponds to claim 7 of 090 patent.  
The limitation of claim 10 of the instant application corresponds to claim 8 of 090 patent.  
The limitation of claim 11 of the instant application corresponds to claim 9 of 090 patent.  
The limitation of claim 12 of the instant application corresponds to claim 10 of 090 patent.  
The limitation of claim 13 of the instant application corresponds to claim 11 of 090 patent.  
The limitation of claim 14 of the instant application corresponds to claim 12 of 090 patent.  
The limitation of claim 15 of the instant application corresponds to claim 13 of 090 patent.  
Claim 16 is limited to an apparatus.  Analogous to claims 1, 2, and 4 corresponding to claim 1 of 090 patent, the limitations of claims 16-18 are shown in claim 14 of 090 patent. In 090 patent, claim 14 was originally claim 16, which was amended to include the limitations of claims 17 and 18.  
The limitation of claims 19 and 20 of the instant application corresponds to claim 15 of 090 patent.  


Allowable Subject Matter
9.	Claims 2-5, 13, 14, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a computer-implemented method for accepting deposit and crediting account via a server (or a provisional cash server).  The method as recited in these objected claims are neither disclosed nor suggested by the cited reverences.  Although some limitations may be found in other references, Examiner finds no grounds to combine them.  Claims limited on a computer program product and apparatus are also allowable. 

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
October 5, 2022